Case 7:21-mj-01425 Document 1 Filed on 06/29/21 in TXSD Page 1 of 3
Case 7:21-mj-01425 Document 1 Filed on 06/29/21 in TXSD Page 2 of 3
      Case 7:21-mj-01425 Document 1 Filed on 06/29/21 in TXSD Page 3 of 3




searched the black nylon bag and discovered multiple official documents identifying DE JESUS

which further corroborate his ownership of the bag and the firearm.

       5.      Be cause DE JESUS has be e n convicte d of a crime punishable by a te rm of

imprisonment exceeding one year, he is prohibited from possessing a firearm and ammunition

under 18 U.S.C. 922.


       6.      The firearm and ammunition were examined by an ATF Interstate Nexus agent and

was determined to be have been manufactured outside of the State of Texas and had thus moved

in and effecting interstate commerce.
